Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed January 21, 2022.
Claims 1 and 18 are amended.
Claims 1-20 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US Pub. No. 2014/0027332 A1, herein, Pawlowski) in view of Broadbent et al. (US Pub. No. 2016/0200461 A1, herein, Boradbent).
Regarding claim 1, Pawlowski discloses a transport or packaging container (10 – Fig. 1a) accommodating a plurality of supporting structures (25, 137, 138, 140) for containers (2) (Para [0012]), for transporting or packaging containers for use in pharmaceutical, medical or cosmetic applications, wherein 
the transport or packaging container is box-shaped (Fig. 1a) and comprises: 
a bottom (11), which is closed or sealed by a seal (130 – Fig. 6), 
upstanding lower side-walls (12) extending essentially perpendicularly from said bottom, 
13) extending horizontally from said upstanding lower side-walls, upper side-walls extending upward from said circumferential supporting step, and 
a circumferential flange (15) formed at upper ends of the upper side-walls; and the plurality of supporting structures for closures is accommodated inside the transport or packaging container; wherein 
each supporting structure for containers of the plurality of supporting structures for containers comprises: 
a planar supporting plate (25), and 
a plurality of tubular receptacles (137, 138) formed by circumferential side walls that are integrally formed with the planar supporting plate (Figs. 1e-1h), wherein 
the plurality of tubular receptacles are disposed in a regular arrangement at the planar supporting plate and protrude from the planar supporting plate (Fig. 1a); wherein 
the containers (2) have a cylindrical shape and are releasably retained in the tubular receptacles of a respective one of the plurality of supporting structures for containers by retaining structures (140) so that the containers are accommodated in the tubular receptacles of the respective one of the plurality of supporting structures for containers completely (Para [0063]-[0066]); wherein
 the plurality of supporting structures for containers is accommodated inside the transport or packaging container stacked one above the other (Para [0012]), and 
an uppermost supporting structure for closures of the plurality of supporting structures for containers does not protrude beyond the circumferential flange formed at Para [0012]).
Pawlowski does not expressly disclose that the transport or packaging container is for accommodating a plurality of supporting structures for closures, for transporting or packaging closures for closing cartridges for use in pharmaceutical, medical or cosmetic applications; and that the closures consist of a resilient material.
Broadbent teaches a transport or packaging container (110 - Fig. 3) for accommodating a plurality of supporting structures (100) for closures (120), for transporting or packaging closures for closing cartridges for use in pharmaceutical, medical or cosmetic applications (Para [0042]); and that the closures consist of a resilient material (Para [0037]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the transport or packaging container as disclosed by Pawlowski for accommodating a plurality of supporting structures for closures, for transporting or packaging closures for closing cartridges for use in pharmaceutical, medical or cosmetic applications; and that the closures consist of a resilient material as taught by Broadbent in order to allow multiple closures and containers to be aligned concentrically, and closed simultaneously (Broadbent, Abstract). 

Regarding claim 2, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein lower ends of the circumferential side-walls of a respective upper supporting structure for closures of two adjacent supporting Pawlowski, Fig. 1a).

Regarding claim 3, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein an outer diameter of the plurality of tubular receptacles of each supporting structure for closures of the plurality of supporting structures for closures is larger than an inner diameter of the plurality of tubular receptacles of each supporting structure for closures of the plurality of supporting structures for closures so that the circumferential side-walls of the respective upper supporting structure for closures of two adjacent supporting structure for closures do not penetrate into upper ends of the plurality of tubular receptacles of the respective lower supporting structure for closures of the two adjacent supporting structure for closures (Pawlowski, Fig. 1a).

Regarding claim 4, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the plurality of supporting structures for closures is stacked one above the other without spacers between respective adjacent supporting structures for closures of the plurality of supporting structures for closures, for optimizing the packing density (Pawlowski, Para [0012]).

Regarding claim 5, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein an edge of a planar supporting plate of a Pawlowski, Fig. 1a).

Regarding claim 6, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the transport or packaging container is closed or sealed by a protective foil against the environment (Pawlowski, Para [0075]), the protective foil being bonded to the circumferential flange formed at the upper ends of the upper side-walls of the transport or packaging container (Pawlowski, Fig. 6).

Regarding claim 7, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the protective foil is a gas-permeable plastic film formed by a web of synthetic fibers or a Tyvek* protective film enabling a sterilization of an interior of the transport or packaging container through the protective foil (Pawlowski, Para [0075]).

Regarding claim 8, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the plurality of supporting structures for closures is disposed in a space between the circumferential supporting step of the transport or packaging container and the circumferential flange formed at the upper ends of the upper side-walls of the transport or packaging container (Pawlowski, Fig. 1a).

Regarding claim 9, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the transport or packaging container is closed or sealed by a protective foil against the environment (Pawlowski, Para [0075]), the protective foil being bonded to the circumferential flange formed at the upper ends of the upper side-walls of the transport or packaging container (Pawlowski, Fig. 6).

Regarding claim 10, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the protective foil is a gas-permeable plastic film formed by a web of synthetic fibers or a Tyvek* protective film enabling a sterilization of an interior of the transport or packaging container through the protective foil (Pawlowski, Para [0075]).

Regarding claim 11, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the retaining structures are formed on inner sides of the circumferential side walls of the tubular receptacles (Pawlowski, Figs. 1e-1h).

Regarding claim 12, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the retaining structures comprise protrusions (Pawlowski, 140) formed on the inner sides of the circumferential side walls of the tubular receptacles (Pawlowski, Figs. 1e-1h).

Regarding claim 13, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the protrusions are configured to mate to the outer contour of the closures (Pawlowski, Figs. 1e-1h).

Regarding claim 14, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the protrusions are formed at equal angular distances along the inner sides of the circumferential side walls of the tubular receptacles (Pawlowski, Fig. 1d-1h).

Regarding claim 15, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the protrusions are formed as circumferential protrusions on the inner sides of the circumferential side walls of the tubular receptacles (Pawlowski, Fig. 1d-1h).

Regarding claim 16, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein the plurality of tubular receptacles each comprises upper retaining structures formed at or near an upper end of the tubular receptacles and bottom retaining structures formed at a bottom end of the tubular receptacles, for releasably engaging with the closures for retaining the closures in the tubular receptacles, wherein the upper retaining structures are formed as convexly curved protrusions protruding from the inner sides of the circumferential side walls of the tubular receptacles, the bottom retaining structures are formed as hook-like protrusions protruding from the inner sides of the circumferential side walls of the Pawlowski, Fig. 1g).

Regarding claim 17, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein a distance between the respective upper and bottom retaining structures of each tubular receptacle of the plurality of tubular receptacles is smaller than or equal to the axial length of the closures (Pawlowski, Fig. 1g).

Regarding claim 18, Pawlowski discloses a transport or packaging container (10 – Fig. 1a) accommodating a plurality of supporting structures (25, 137, 138, 140) for containers (2) (Para [0012]), for transporting or packaging containers for use in pharmaceutical, medical or cosmetic applications under sterile conditions (Para [0076]), wherein 
the transport or packaging container is box-shaped (Fig. 1a) and comprises: 
a bottom (11), which is closed or sealed by a seal (130 – Fig. 6), 
side-walls (12) extending essentially perpendicularly to said bottom, and 
a circumferential flange (15) formed at upper ends of the side-walls; and the plurality of supporting structures for closures is accommodated inside the transport or packaging container; wherein 
each supporting structure for containers of the plurality of supporting structures for containers comprises a planar supporting plate (25 – Fig. 1a, “planar rectangular supporting base” – Para [0011]) and a plurality of tubular receptacles (137, 138) Figs. 1b-1h),wherein 
each tubular receptacle of the plurality of tubular receptacles accommodates a container (2) having a cylindrical shape, and 
the containers are releasably retained in the tubular receptacles by retaining structures (140) (Para [0063]-[0066]); wherein
 the plurality of supporting structures for containers is accommodated inside the transport or packaging container with the planar supporting plates stacked one above the other (Para [0012]), and 
the transport or packaging container is closed or sealed by a protective foil (130) against the environment, which is bonded to the circumferential flange formed at the upper ends of the upper side-walls of the transport or packaging container (Fig. 6), wherein the protective foil is a gas-permeable plastic film formed by a web of synthetic fibers or a Tyvek* protective film enabling a sterilization of an interior of the transport or packaging container through the protective foil (Para [0075]).
Pawlowski does not expressly disclose that the transport or packaging container is for accommodating a plurality of supporting structures for closures, for transporting or packaging closures for closing cartridges for use in pharmaceutical, medical or cosmetic applications; and that the closures consist of a resilient material.
Broadbent teaches a transport or packaging container (110 - Fig. 3) for accommodating a plurality of supporting structures (100) for closures (120), for transporting or packaging closures for closing cartridges for use in pharmaceutical, Para [0042]); and that the closures consist of a resilient material (Para [0037]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the transport or packaging container as disclosed by Pawlowski for accommodating a plurality of supporting structures for closures, for transporting or packaging closures for closing cartridges for use in pharmaceutical, medical or cosmetic applications; and that the closures consist of a resilient material as taught by Broadbent in order to allow multiple closures and containers to be aligned concentrically, and closed simultaneously (Broadbent, Abstract). 

Regarding claim 19, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein an edge of a bottommost supporting structure for closures of the plurality of supporting structures for closures is supported on the circumferential supporting step of the transport or packaging container (Pawlowski, Fig. 1a).

Regarding claim 20, Pawlowski in view of Broadbent teaches the transport or packaging container as recited above, wherein lower ends of the circumferential side-walls of a respective upper supporting structure for closures of two adjacent supporting structure for closures rest directly on an upper surface of the planar supporting plate of a respective lower supporting structure for closures of the two adjacent supporting structure for closures (Pawlowski, Fig. 1a, Para [0012]).
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that
“Contrary to what is stated in the Office Action (see section 7, lines 3-5), the transport or packaging container 10 of Pawlowski does not accommodate a plurality of such supporting structures for containers, namely of supporting structures each having a planar supporting plate and with a plurality of tubular receptacles protruding from such a planar supporting plate, as claimed. The transport or packaging container 10 of Figs. 1a, 1b, 2a, 2c of Pawlowski is clearly only configured for accommodating a single supporting structure for containers, but not for accommodating a plurality of such supporting structures for containers, as claimed...Broadbent neither discloses nor provides a motivation to the skilled person towards accommodating a plurality of supporting structures for closures inside a transport or packaging container stacked one above the other.”
This is not persuasive for the following reasons:
Examiner relies on Pawlowski to disclose a plurality of support structures as cited in the rejection above. Pawlowski clearly states in Para [0012] clearly states “a plurality of such supporting structures…can be stored stacked one above the other together with the containers supported.” Examiner merely relies on Broadbent to teach that the support structures can support closures. Therefore, the rejection as recited above is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 29, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731